Opinion by
Judge Blatt,
The plaintiff has filed an action in trespass within our original jurisdiction naming the Commonwealth of Pennsylvania as defendant. The Commonwealth has filed a preliminary objection to the complaint raising the defense of absolute sovereign immunity.
Article I, Section 11 of the Pennsylvania Constitution provides, inter alia, that “ [s]uits may be brought against the Commonwealth in such, manner, in such courts and in such cases as the Legislature may by law direct.” Const, art. 1, §11. This provision has consistently been held to provide the Commonwealth with absolute sovereign immunity from suit. Brown v. Commonwealth, 453 Pa. 566, 305 A.2d 868 (1973); Biello v. Pennsylvania Liquor Control Board, 454 Pa. 179, 301 A.2d 849 (1973).
The preliminary objection filed by the Commonwealth is, therefore, sustained and the complaint is dismissed.
*459Order
And Now, this 4th day of April, 1977, the Commonwealth’s preliminary objection is sustained and the complaint is dismissed.